Smith, J. This was an action of replevin for 900 lbs.' of seed cotton. The plaintiff had judgment both in the court of the Justice of the Peace, where the cause originated, and in the Circuit Court on appeal. In the last mentioned tribunal, where the trial was without the intervention of a jury, the ultimate facts were found to be as follows: Plaintiff Cowan had made a crop upon shares with defendant Graves. Before the crop was gathered, plaintiff sold his interest in it to one Long for 900 lbs. of seed cotton to be delivered by Long at a certain gin in the neighborhood. The defendant afterwards assumed to fulfill Long’s obligation to deliver the cotton at the gin for the plaintiff, and did haul 1100 lbs. to the gin, 200 lbs. of which he sold to the ginner, leaving 900 lbs. in a stall for plaintiff. This was before the action of replevin was brought. And the court declared the law to be that the cotton was sufficiently separated and set apart to be replevied by Cowan. The motion for a new trial attacked the findings of fact as unsupported by evidence and the declarations of law as unsound. The testimony was conflicting as to the delivery of the cotton to the ginner for Cowan’s benefit, and in such cases it is our settled practice to decline to review the findings of facts by the court, where there is evidence to sustain them. And taking the facts so found as conclusive upon us, there was a sufficient delivery, identification and appropriation of the cotton to Cowan’s use to base the action upon. Substantial justice has been done, as it appears and the judgment is affirmed.